Title: To Benjamin Franklin from George Morgan, 4 May 1773
From: Morgan, George
To: Franklin, Benjamin


Sir
Philada May 4th 1773
Let me beg that the Distresses of Mr. Bayntons Family may appoligize to you for the Trouble I now take the Liberty to give you as the general Friend to Mankind and the particular Friend of Mr. Baynton.
The sudden Turn of Mr. Bayntons Disorder and the Post going off in a few Minutes will prevent my being so particular as I intended. By the first Vessel which sails from hence for London I will take the Liberty of troubling you again. In the Interim suffer me to request the favour of you to converse with Mr. Wharton on the Subject of the inclosed Letter and serve Mr. Bayntons Family therein if possible. I am with the greatest Respect, Sir Your most Obedient and most humble Servant
Geo Morgan
 
Addressed: To/ Doctor Benjamin Franklin/ Craven Street/London
